 4:10-cr-03092-RGK-CRZ Doc # 212 Filed: 03/26/21 Page 1 of 1 - Page ID # 1244




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                      4:10CR3092
       vs.
                                                                ORDER TO RELEASE
                                                                  GARNISHMENT
MARCELLA M. SCHARTON,

                       Defendant,


       This matter comes before this Court on the Motion of the Plaintiff, United States of

America, for an order releasing the garnishment against United Parcel Service of America, Inc., Attn:

Garnishment Dept., PO Box 283, St. Louis, MO 63166.

       IT IS HEREBY ORDERED that the garnishment against United Parcel Service of

America, Inc., is released.

       DATED this 26th day of March, 2021.

                                                      BY THE COURT:



                                                      CHERYL R. ZWART
                                                      United States Magistrate Judge
